DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 11-20 remain pending, and are rejected.
Claims 1-10 were withdrawn.


Response to Arguments
Applicant’s arguments filed on 6/24/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are moot in light of new grounds of rejection. Applicant’s amendments have necessitated new grounds of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable by Olson (US 20170124603 A1) in view of Yamazaki (US 20180166046 A1), and in further view of Montemayor (US 20180165711 A1).

Regarding Claim 11: Olson discloses a system comprising:
a first cabinet top configured to display graphical content and mounted on top of a first in-store shelving unit wherein the shelving unit comprises a first plurality of shelves; Olson discloses a marketing display that can be mounted and secured to a multilevel shelf (Olson: [0027-0028]; see also: [0031]; [0042]; [0072]; Fig. 1, #102; Fig. 2, #200).
a first proximity sensor configured to generate proximity data upon detecting the presence of a potential customer; Olson discloses sensors to sense the presence of a consumer in proximity to the shelf (Olson: [0030]; see also: [0035]; [0056]; Fig. 8, #812).
a first plurality of stock sensors configured to generate inventory data in response to tracking inventory stocked on the first in-store shelving unit; Olson discloses different sensors to detect the presence or absence of products on the shelves to determine how many of the product are still available (Olson: [0033-0034]; see also: [0054]; Fig. 8, #826).
a data processing system including a media player configured to simultaneously execute a multiplicity of media files that are configured to be displayed on the first and second cabinet tops and the first and second fasciae. Olson discloses the computing device being able to communicate with databases or data stores, or servers through various networks, such as with remote content sources (Olson: [0062]; [0086]; see also: [0096]).


Olson does not explicitly teach a system comprising:
a first plurality of fasciae configured to display graphical content and extending along the outer length of each of the first plurality of shelves comprising the first in-store shelving unit; 
wherein at least one of the plurality of stock sensors is coupled with a wide-angle camera capable of depth tracking, such that a depth map of a shopping environment may be generated;
Notably, however, Olson does disclose a separate display for each shelf or shelf tray that can be coordinated with other display screens (Olson: [0029]).
To that accord, Yamazaki does teach a first plurality of fasciae configured to display graphical content and extending along the outer length of each of the first plurality of shelves comprising the first in-store shelving unit; Yamazaki teaches an electronic shelf label that covers the front surface of the shelves (Yamazaki: [0024-0029]; see also: [0019]; [0059]; [0066-0068]; Fig. 1, #31,32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the fascia displaying graphical content extending along the length of each shelf to the invention of Olson. One of ordinary skill in the art would have been motivated to do so in order to display commodity information based on the identified commodity and display position on the shelf, and reduce display errors (Yamazaki: [0013]).

Olson in view of Yamazaki does not explicitly teach wherein at least one of the plurality of stock sensors is coupled with a wide-angle camera capable of depth tracking, such that a depth map of a shopping environment may be generated; Notably, however, Olson does teach where multiple sensors may be used, one sensor which may be a camera (Olson: [0033]).
To that accord, Montemayor does teach wherein at least one of the plurality of stock sensors is coupled with a wide-angle camera capable of depth tracking, such that a depth map of a shopping environment may be generated; Montemayor teaches the shelf cameras possibly being a wide lens camera or a 3D camera, and sensors being able to measure distances (Montemayor: [0026-0027]).


Examiner’s Note: The limitation such that a depth map of a shopping environment may be generated is not positively recited in the claim, and does not carry any patentable weight.

Regarding Claim 12: Olson in view of Yamazaki, and in further view of Montemayor disclose the limitations of claim 11 above.
Olson further discloses wherein the data processing system is commutatively coupled to: the first and second cabinet top; the first and second plurality of fasciae; the first and second proximity sensor; and the first and second plurality of stock sensors. Olson discloses the different components, such as the display, the shelf labels, the proximity sensor, and stock sensors being connected to the controller that connects with a remote content source (Olson: [0074]; [0086-0087]; [0035]; [0038]; [0095-0096]).

Regarding Claim 13: Olson in view of Yamazaki, and in further view of Montemayor discloses the limitations of claim 12 above.
Olson further discloses wherein the data processing system further comprises a wireless communication system and the commutative coupling of the data processing system is achieved through the wireless communication system. Olson discloses transmitting and receiving data with other devices, such as the remote content server, through wireless communication systems, such as WiFi (Olson: [0062]; [0086]).


Regarding Claim 14: Olson in view of Yamazaki, and in further view of Montemayor disclose the limitations of claim 11 above.
Olson further discloses wherein the first and second cabinet tops and first and second plurality of fasciae are configured to display graphic content via a plurality of light emitting diode (LED) arrays coupled to the cabinet tops and fascia Olson discloses LEDs for the visual display for the shelves and LED screen for the marketing display (Olson: [0035]; [0074]).


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Olson (US 20170124603 A1), Yamazaki (US 20180166046 A1), and Montemayor (US 20180165711 A1), in view of Howard (US 20160034244 A1).

Regarding Claim 15: The combination of Olson, Yamazaki, and Montemayor discloses the limitations of claim 14 above.
The combination does not explicitly teach wherein the first and second cabinet tops are coupled together such that the LED arrays associated with the first cabinet top and the LED arrays associated with the second cabinet top tessellate across the coupled first and second cabinet tops such that first and second cabinet tops appear to be a single cabinet top. Notably, however Olson does disclose a marketing display secured to the top of a multilevel shelf (Olson: [0027-0028]).
To that accord, Howard does teach wherein the first and second cabinet tops are coupled together such that the LED arrays associated with the first cabinet top and the LED arrays associated with the second cabinet top tessellate across the coupled first and second cabinet tops such that first and second cabinet tops appear to be a single cabinet top. Howard teaches an array of LED pixels that can chain together with other display units (Howard: [0052]; see also: [0063]; Fig. 1, #100,101,102).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the cabinet tops coupled together to appear as a single unit to the invention of the combination of Olson, Yamazaki, and Montemayor. One of ordinary skill in the art would have been motivated to do so in order to improve viewability and viewing experience (Howard: [0016]).
Regarding Claim 16: The combination of Olson, Yamazaki, and Montemayor discloses the limitations of claim 14 above.
The combination does not explicitly teach wherein the first and second plurality of fascia are coupled together such that the LED arrays associated with the first plurality of fasciae and the LED arrays associated with the second plurality of fasciae tessellate across the coupled first and second plurality of fasciae such that the first and second plurality of fasciae appear to be a single plurality of fasciae. Notably, however Yamazaki does disclose where the electronic shelf label covering the front surface of the shelves (Yamazaki: [0024-0029]).
To that accord, Howard does teach wherein the first and second plurality of fascia are coupled together such that the LED arrays associated with the first plurality of fasciae and the LED arrays associated with the second plurality of fasciae tessellate across the coupled first and second plurality of fasciae such that the first and second plurality of fasciae appear to be a single plurality of fasciae. Howard teaches the array of LED pixels that can chain together with other display units (Howard: [0052]; see also: Fig. 1, #100,101,102; Fig. 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the fasciae coupled together to appear as a single unit to the invention of the combination of Olson, Yamazaki, and Montemayor. One of ordinary skill in the art would have been motivated to do so in order to improve viewability and viewing experience (Howard: [0016]).

Regarding Claim 17: The combination of Olson, Yamazaki, and Montemayor, in view of Howard discloses the limitations of claim 15 above. 
The combination does not explicitly teach wherein the media files configured to be displayed on the first and second cabinet top comprise graphical content that is configured to play as a first and second media file across the first and second cabinet top simultaneously such that the first and second media file comprise contents that when played across the first and second cabinet top simultaneously appear to be playing a single media file across a single cabinet top. Notably, however, Olson does disclose the marketing display that can display different media content to consumers (Olson: [0028]).
wherein the media files configured to be displayed on the first and second cabinet top comprise graphical content that is configured to play as a first and second media file across the first and second cabinet top simultaneously such that the first and second media file comprise contents that when played across the first and second cabinet top simultaneously appear to be playing a single media file across a single cabinet top. Howard teaches using the different segments of displays together as a continuous display spanning across two or more adjacent displays (Howard: [0059]; see also: [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the display of media across the first and second display to appear as a single display to the invention of the combination of Olson, Yamazaki, and Montemayor. One of ordinary skill in the art would have been motivated to do so in order to provide a more dynamic merchandising experience for the consumer (Howard: [0006]).

Regarding Claim 18: The combination of Olson, Yamazaki, and Montemayor, in view of Howard discloses the limitations of claim 15 above. 
The combination does not explicitly teach wherein the data processing system is configured to display media files at dynamic resolutions based upon the combined resolution of any selection of cabinet tops. Notably, however, Olson does disclose the marketing display that can display different media content to consumers (Olson: [0028]).
To that accord, Howard does teach wherein the data processing system is configured to display media files at dynamic resolutions based upon the combined resolution of any selection of cabinet tops. Howard teaches the continuous displays only being limited by the desired display size and utilizing more pixels by the number of segments being used to display the content (Howard: [0059]; see also: [0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the displaying of media at dynamic resolutions based on the combined resolution of the selected displays to the invention of the combination of Olson, Yamazaki, and Montemayor. One of ordinary skill in the art would have been motivated to do so in order to provide a more dynamic merchandising experience for the consumer (Howard: [0006]).
Regarding Claim 19: The combination of Olson, Yamazaki, and Montemayor, in view of Howard discloses the limitations of claim 16 above. 
The combination does not explicitly teach wherein the media files configured to be displayed on the first and second plurality of fasciae comprise graphical content that is configured to play as a first and second media file across the first and second plurality of fasciae simultaneously such that the first and second media file comprise contents that when played across the first and second plurality of fasciae simultaneously appear to be playing a single media file across a single cabinet top. Notably, however, Olson does disclose the marketing display that can display different media content to consumers (Olson: [0028]).
To that accord, Howard does teach wherein the media files configured to be displayed on the first and second plurality of fasciae comprise graphical content that is configured to play as a first and second media file across the first and second plurality of fasciae simultaneously such that the first and second media file comprise contents that when played across the first and second plurality of fasciae simultaneously appear to be playing a single media file across a single cabinet top. Howard teaches using the different segments of displays together as a continuous display spanning across two or more adjacent displays (Howard: [0059]; see also: [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the display of media across the first and second plurality of fasciae to appear as a single display to the invention of the combination of Olson, Yamazaki, and Montemayor. One of ordinary skill in the art would have been motivated to do so in order to provide a more dynamic merchandising experience for the consumer (Howard: [0006]).

Regarding Claim 20: The combination of Olson, Yamazaki, and Montemayor, in view of Howard discloses the limitations of claim 16 above. 
The combination does not explicitly teach wherein the data processing system is configured to display media files at dynamic resolutions based upon the combined resolution of any selection of fasciae. Howard teaches the continuous displays only being limited by the desired display size and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the displaying of media on the plurality of fasciae at dynamic resolutions based on the combined resolution of the selected displays to the invention of the combination of Olson, Yamazaki, and Montemayor. One of ordinary skill in the art would have been motivated to do so in order to provide a more dynamic merchandising experience for the consumer (Howard: [0006]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625